EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/24/2021 canceling Claim 4 and amending Claims 1 and 10.  

Drawings
Applicant’s cancellation of Claim 4 has overcome the Drawing Objections in the Office Action mailed on 05/24/2021.  Accordingly, said Drawing Objections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert S. Johns on 09/07/2021.

The application has been amended as follows: 


In the Specification:
Paragraph [0022] is replaced by the following paragraph.

[0022]    Each actuator 4 further includes an anti-deployment member including: a toothed wheel 11 mounted idle on the axial member 5 and associated with a pawl 16 hingedly fastened to the case 17 of the actuator; a friction plate 13 disposed between the toothed wheel 11 and a support plate 12 fixed on the [[axis]] axial member 5. The toothed wheel 11, the friction plate 13 and the support plate 12 are held tight against each other between a front bearing 14 and a rear bearing 15.


In the Claims:
Claim 10 is amended as follows.

10. (Currently Amended) A method for actuating a thrust reverser using the actuation device according to Claim 1, starting from the deployed position of the at least one thrust reversal movable element, the method comprising: 
controlling the motor to drive the screw in the direction of retraction until the at least one thrust reversal movable element has reached the over-retraction position; 
closing the at least one lock; and 
controlling the motor to drive the screw in the direction of deployment until a portion of the at least one lock carried by the at least one thrust 


Reasons for Allowance
Claims 1 – 3 and 5 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…and at least one anti-deployment member configured to permit the screw to freely rotate in the direction of retraction, to permit the screw to freely rotate in the direction of deployment over a portion of the stroke of the -5-Appln. No.: 16/562,814Attorney Docket No.: 0102D-000003/US/NPA screw corresponding to a passage from an over-retraction position of the at least one thrust reversal movable element to the retracted position, and to inhibit rotation of the screw in the direction of deployment beyond the portion of the stroke of the screw”.
As discussed in the Office Action mailed on 05/24/2021, “at least one anti-deployment member configured to permit…portion of the stroke of the screw” was interpreted as invoking 35 USC §112(f) interpretation.  A review of the Specification revealed that amended Para. [0022] disclosed “Each actuator 4 further includes an anti-deployment member including: a toothed wheel 11 mounted idle on the axial member 5 and associated with a pawl 16 hingedly fastened to the case 17 of the actuator; a friction plate 13 disposed between the toothed wheel 11 and a support plate 12 fixed on the axial member 5. The toothed wheel 11, the friction plate 13 and the support plate 12 are held tight against each other between a front bearing 14 and a rear bearing 15.”  Paras. [0024] and [0025] disclosed the operation of the anti-deployment member.  
Claim 1, ll. 5 – 6 recitation “…the at least one actuator includes a screw and a nut drivingly connected to the screw such that rotation of the screw translates the nut…” was conventionally known in the art as a ball-screw actuator or jack-screw actuator.  The closest prior art Davies (6,494,033) teaches, in Figs. 1 and 2, a ball-screw actuator [Fig. 1 – ball (16), screw (11 with screw threads 15) and a nut (17, 18) drivingly connected to the screw (11 with screw threads 15) such that rotation of the screw translates the nut (Col. 3, ll. 30 - 35).  Davies teaches, in Col. 3, ll. 10 – 25, that the ball-screw actuator included an anti-deployment member including: a toothed wheel (25 - Fig. 2) associated with a pawl (32 – Fig. 2) hingedly fastened to the case (10) of the actuator; a friction plate (28) disposed between the toothed wheel (25) and a support plate (L-shaped piece adjacent to 28).  The toothed wheel (25), the friction plate (28) and the support plate (L-shaped piece adjacent to 28) are held tight against each other by a biasing spring (27).
Davies does not teach that the toothed wheel (25 - Fig. 2) was “mounted idle on the axial member 5”.  Applicant’s ‘axial member 5’ was equivalent to the claimed rotating screw that translated the nut (9 – Applicant’s Fig. 2), i.e., equivalent to Davies rotating screw (11 with screw threads 15).  As shown in Davies Fig. 1, the toothed wheel (25) was connected between the nut (17, 18) and the actuator housing (10).  Davies teaches, in Fig. 1 and Col. 3, ll. 10 – 20, that the toothed wheel (25 - Fig. 2) was splined to the nut (17, 18) so that in the second phase of operation the toothed wheel (25) applied a braking force to resist rotational movement of the nut (17, 18), Col. 4, ll. 1 Claim 1 inhibited the rotation of the screw, i.e., axial member 5, of the ball-screw actuator (Applicant’s Figs. 2 and 3).  Accordingly, Davies does not teach the disclosed and claimed structural arrangement the claimed anti-deployment member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741